DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 45A (see Fig. 7).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "45A" and "46A" have both been used to designate the sound insulating cover (see Fig. 7 using 45A and Figs. 8A and 8B using 46A).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “unlocking button disposed in the space” in claim 12, the “cooling unit” in claim 16, the “fire extinguisher” in claim 17, and the “detection unit” in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-12 recite language that appear to be method steps to be performed, i.e. “gate bar is unlocked and rotated…,” “the gate bar is rotated…,” “after the user enters the space, the gate bar is rotated.” A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) because it is unclear whether infringement occurs when one creates a booth that allows a gate to be rotated, or whether infringement occurs when the user actually rotates the gate. For purposes of examination, the claims are interpreted as being directed to the apparatus of the booth with the gate capable of being rotated and not positive recitation of method steps of using it.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 202019105697 to Fabryka Mebli Biurowych Mikomax (“Fabryka”).
Regarding claim 1, Fabryka discloses a booth that has an opening (through wall 106) through which a user enters and exits the booth and a desk (see Fig. 1, not labeled) and a chair (two chairs) installed in a space surrounded by a floor 104 and a side wall 101, the booth comprising: a movable sound insulation member 171, 172 that is installable to enclose the user in a case where the user is below a top portion of the booth while being in the booth.
Regarding claim 7, Fabryka discloses that a gate bar (door in 106) that is opened and closed such that the space becomes enterable for the user is disposed at the opening.

Claim(s) 1, 3-12, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2020/00180060 to Watanabe et al. (“Watanabe”).
Regarding claim 1, Watanabe discloses a booth that has an opening (through 6A or 6B) through which a user enters and exits the booth and a desk 71 and a chair 74 installed in a space surrounded by a floor 3 and a side wall 2, the booth comprising: a movable sound insulation member (6A or alternatively 6B) that is installable to enclose the user in a case where the user is below a top portion of the booth while being in the booth.
Regarding claim 3, Watanabe discloses that the sound insulation member 6A has a light-transmitting property (par 0056 discloses that 6A is transparent).
Regarding claim 4, Watanabe discloses a sliding door 6A that covers the opening.
Regarding claim 5, Watanabe discloses that the door 6A covers a region that is on an upper side of the opening and is higher than the desk.
Regarding claim 6, Watanabe discloses that the opening is further provided with a covering member 6B that makes feet of the user invisible or difficult to see.
Regarding claim 7, Watanabe discloses that a gate bar 6B that is opened and closed such that the space becomes enterable for the user is disposed at the opening.
Regarding claim 8, Watanabe discloses that the gate bar 6B includes a locking unit that is unlockable by using an unlocking key signal (par 0058).
Regarding claim 9 as best understood, Watanabe discloses that the gate bar is adapted to be unlocked and rotated such that the opening is opened in a case where a terminal with which the user has made a reservation for use of the booth in advance is operated, the terminal is placed in front of the gate bar, or a code displayed on the booth is read.
Regarding claim 10 as best understood, Watanabe discloses that the gate bar is adapted to be rotated to a position at which the gate bar is inclined toward an opening side with respect to a vertical line so that the opening is opened (par0176).
Regarding claim 11 as best understood, Watanabe discloses that the gate bar is adapted to be rotated such that the opening is closed and is locked by the locking unit after the user enters the space.
Regarding claim 12 as best understood, Watanabe discloses that the gate bar is adapted to be rotated such that the opening is opened with the locking unit unlocked in a case where an unlocking button disposed in the space is pressed.
Regarding claim 19, Watanabe discloses that the floor is provided with a caster 36 for movement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fabryka in view of U.S. Patent No. 5,996,669 to Miller (“Miller”).
Regarding claim 2, Fabryka discloses that the sound insulation member is stored in a storage region defined by the side wall 101 and is a sound absorption panel provided at an inner surface of the space at an opening position at which an upper side of the space is opened and is movable to a closing position at which the sound insulation member covers a portion of the opening, by being pulled out from the storage region and moved along the opening defined in part by the side wall in an arch shape protruding to the upper side of the space, but does not disclose that the sound insulation member consists of a plurality of unit panels that are foldably connected to each other and a guide groove, which is provided at the side wall in an arch shape protruding to the upper side of the space, by a plurality of rotary bodies.
Miller discloses a sound insulation member that consists of a plurality of unit panels 32a, 32b that are foldably connected to each other and move along a guide groove (between 56 and 62), by a plurality of rotary bodies 68 to facilitate opening and closing of the member. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fabryka.
Regarding claim 3, Fabryka does not disclose that the sound insulation member 171, 172 has a light-transmitting property.  It would have been obvious to one having ordinary skill in the art at the time of invention to use a translucent material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of U.S. Publication No. 2006/0254159 to Trautman et al. (“Trautman”).
Regarding claim 13, Watanabe does not disclose that the gate bar includes a weight that reduces a weight of the gate bar in a rotation direction. Trautman discloses a gate bar with a weight that reduces a weight of the gate bar in a rotation direction (par 0021). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of U.S. Publication No. 2020/0347626 to Petty et al. (“Petty”).
Regarding claim 14, Watanabe does not disclose that a seat surface of the chair is foldable and the seat surface becomes sittable by being unfolded to have a length and a height such that a rear part of a femoral region of the user is not pressed. Petty discloses a booth comprising a seat surface that is foldable to store when not in use. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected. Moreover, it would have been obvious to adjust the seat at such a height because the rearrangement of parts is generally recognized as being within the level of ordinary skill in the art and such placement would not alter the performance of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of U.S. Publication No. 2014/0116870 to Kamen et al. (“Kamen”).
Regarding claim 15, Watanabe discloses a power source 734 that supplies power to a device installed in the booth, but does not disclose that an outer periphery of the power source is covered with a heat insulating member. Kamen discloses that a booth can have insulating member around all surfaces (Kamen par 0077). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.
Regarding claim 16, Watanabe in view of Kamen does not disclose that the power source is cooled by a cooling unit. Kamen further discloses a power source cooled by a cooling unit (Kamen par 0137). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.
Regarding claim 17, Watanabe in view of Kamen does not disclose a fire extinguishing unit is disposed in a vicinity of the power source. Kamen further discloses a fire extinguishing unit (Kamen par 0145). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.
Regarding claim 18, Watanabe in view of Kamen further discloses a detection unit 752, 734 that detects heat of the power source is disposed in a vicinity of the power source (par 00132). 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of U.S. Publication No. 2018/0274255 to El-Wakeel et al. (“El-Wakeel”).
Regarding claim 15, Watanabe does not disclose that the caster includes an in-wheel motor that rotationally drives the caster. El-Wakeel discloses a modular enclosure movable with casters that include an in-wheel motor that rotationally drives the caster (par 0057) to allow automated movement. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/            Primary Examiner, Art Unit 3633